PER CURIAM.
This cause having heretofore been submitted to the Court on Petition for Writ of Certiorari upon the transcript of record and briefs to review the order of the Circuit Court for Dade County in said cause bearing date September 22, 1955, denying petitioner's prayer for temporary restraining order against the respondents and the same having been considered, it is ordered that Writ of Certiorari be and is hereby awarded and the said order is reversed with directions to enter the injunction order prayed for on authority of Boca Raton Club, Inc., v. Hotel Employees Union, Local No. 255 (A. F. of L.), Fla., 83 So.2d 11.
DREW, C. J., and TERRELL, ROBERTS and O’CONNELL, JJ., concur.